Title: James Madison to Mrs. Stanard, 23 August 1829
From: Madison, James
To: Stanard, Mrs.


                        
                            
                                Madam
                            
                            
                                
                                     Montpellier
                                
                                 Aug. 23. 1829
                            
                        
                        
                        I have duly recd. your favour making known the accomodations in your House for members of the Convention in
                            October. The probability that provision will have been otherwise made for me, makes it proper to request that there be no
                            reservations on my account. With great respect.
                        
                        
                            
                                J. M.
                            
                        
                    